DETAILED ACTION
This is the final Office action on the merits. Claims 1, 2, 5-9, 11, 12, and 14-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 06/09/2022 fail to overcome the objection to the specification.
The amendments are sufficient to overcome the rejections of claims 1, 2, 5, 11, and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Zimmermann (EP2454608B1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claim 1 under 35 U.S.C. 103 as being obvious over Honda et al. (US 20040051860 A1), in further view of Zimmermann (EP2454608B1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claim 6 under 35 U.S.C. 103 as being obvious over Zimmermann (EP2454608B1), in further view of Gupta et al. (US 20160274239 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejection of claims 7 and 8 under 35 U.S.C. 103 as being obvious over Zimmermann (EP2454608B1), in further view of Böckem et al. (US 20160170024 A1). However, a new ground of rejection is introduced by the amendment.
The amendments are sufficient to overcome the rejections of claim 9 under 35 U.S.C. 103 as being obvious over Zimmermann (EP2454608B1), in further view of Giger (US 20150309174 A1). However, a new ground of rejection is introduced by the amendment.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0047], reference is still made to, “a controller 1, a driving means 2, [and] a rotating mechanism 3” as appearing in FIG. 1, although no labels appear in the figure itself, as explained in the first office action. Please remove the numerical labels from this portion of the specification.
Appropriate correction is required.

Claim Objections
Claim 19 objected to because of the following informalities:
In claim 19, it states, “a second receiving objective lens configured to process a laser returned from a second object upon receipt of the third laser by the first object,” which should likely read as, “a second receiving objective lens configured to process a laser returned from a second object upon receipt of the third laser by the second object,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitations " the first or the second position relationship" in line 4.  There is insufficient antecedent basis for these limitations in the claim. Neither claim 9, nor claim 1 upon which it depends, refer to either a first or second position relationship. However, claim 7 does establish an antecedent basis for a first of second position relationship. Please amend the claims to either establish this antecedent basis for claim 9, or remove reference to these limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasegawa (US 20160274035 A1).

Regarding claim 1 Hasegawa teaches a laser positioning apparatus, comprising:
	a laser emitting module configured to generate a first laser (FIG. 2, light emitter 21, Paragraph [0038]. Light emitter can emit a laser beam.); and
	a laser direction adjusting module connected to and driven by a drive motor to switch between a first position and a second position (FIG. 2, rotary mirror 23 and driver 232, Paragraph [0038]. As the mirror rotates, it can assume two different positions.), wherein, at the first position, the laser direction adjusting module is configured to adjust the first laser to form a second laser in a first direction (FIGS. 2 and 3, rotary mirror 23 and position P1, Paragraph [0038]. In this instance we can assume that position P1 causes the light to be reflected in a first direction.) and at the second position, the laser direction adjusting module is configured to adjust the first laser to form a third laser in a second direction perpendicular to the first direction (FIGS. 2 and 3, rotary mirror 23. Take the position in the middle of FIG. 3, perpendicular to P1, to be the second direction. The mirror can switch between this position and P1.).

Regarding claim 2 Hasegawa teaches the laser positioning apparatus according to claim 1, wherein the laser direction adjusting module includes a mirror (FIG. 2, rotary mirror 23, Paragraph [0038]).

Regarding claim 11 Hasegawa teaches a laser positioning method, performed by a laser positioning apparatus including a laser emitting module and a laser direction adjusting module (FIG. 2, light emitter 21 and rotary mirror 23, Paragraph [0038]. Light emitter can emit a laser beam, which is directed by the rotary mirror.), the laser direction adjusting module connected to and driven by a drive motor to switch between a first position and a second position (FIG. 2, rotary mirror 23 and driver 232, Paragraph [0038]. As the mirror rotates, it can assume two different positions.), the method comprising: 
generating, by the laser emitting module, a first laser (FIG. 2, light emitter 21, Paragraph [0038]. Light emitter can emit a laser beam.); and
adjusting, by the laser direction adjusting module at the first position, a first laser to a second laser in a first direction (FIGS. 2 and 3, rotary mirror 23 and position P1, Paragraph [0038]. In this instance we can assume that position P1 causes the light to be reflected in a first direction.), and adjusting, by the laser direction adjusting module at the second position, the first laser to a third laser in a second direction perpendicular to the first direction (FIGS. 2 and 3, rotary mirror 23. Take the position in the middle of FIG. 3, perpendicular to P1, to be the second direction. The mirror can switch between this position and P1.).

Regarding claim 18 Hasegawa teaches the laser positioning apparatus according to claim 1, further comprising: 
a housing to receive a portion of the laser emitting module (FIG. 2, casing 13 and light emitter 21, Paragraph [0041]. Casing functions as housing.), wherein the laser direction adjusting module is enclosed within the housing (FIG. 2, casing 13 and rotary mirror 23, Paragraph [0041]. The rotary mirror is contained by the casing.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 20160274035 A1), modified in view of Lopez et al. (US 20140016114 A1).

Regarding claim 5 Hasegawa teaches the laser positioning apparatus according to claim 1.

Hasegawa fails to teach, but Lopez et al. does teach a display module configured to display a distance from the laser positioning apparatus to an object to be measured (FIG. 1, display 50a, Paragraph [0023]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Hasegawa, with the display module taught by Lopez et al. The reasoning for this is that a display module offers a simple way of communicating and recording any measurements made with the user. This will predictably allow the for more efficient use of the measurement device, as the measurements made can be quickly and clearly communicated.

Regarding claim 12 Hasegawa, modified in view of Lopez et al., teaches the laser positioning method according to claim 11, further comprising: 
receiving position information to be positioned (Lopez et al., FIG. 2, photodetectors 70a, Paragraph [0025]. Receives measurement information.); and
positioning the laser positioning apparatus with the second laser or the third laser according to the position information (Lopez et al., FIGS. 1 and 2, measurement points P5a and P7a photodetectors 70a, Paragraph [0028]. Is able to determine the distance between two measurement points using a cosine law, and thus would inherently have information on its own relative position based on this.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning method taught by Hasegawa, with the positioning capabilities taught by Lopez et al. The reasoning for this is that by this will allow the device to determine the relative distance between any two measured points. This will predictably allow the device to communicate potentially relevant information to the user faster than if they were to have to calculate these particular values by hand.

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 20160274035 A1), modified in view of Lopez et al. (US 20140016114 A1) and Gupta et al. (US 20160274239 A1).

Regarding claim 6 Hasegawa, modified in view of Lopez et al., teaches the laser positioning apparatus according to claim 5.

This combination fails to teach, but Gupta et al. does teach a prompting module configured to issue a prompt when the distance from the laser positioning apparatus to the object to be measured satisfies a predetermined requirement (FIG. 2, Provide Notification 267 and Trigger action 270, Paragraphs [0050] and [0054]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the laser positioning apparatus taught by Hasegawa, and previously modified with the display module taught by Lopez et al., with the prompting module taught by Gupta et al. The reasoning for this is that it quickly allows the user to see when a particular distance threshold has been met. This predictably leads to a more user-friendly experience, by allowing work to move quicker.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 20160274035 A1), modified in view of Böckem et al. (US 20160170024 A1).

Regarding claim 7 Hasegawa teaches the laser positioning apparatus according to claim 1.

Hasegawa fails to teach, but Böckem et al. does teach a direction indicating module configured to determine a first position relationship between the second laser and a first object to be measured (FIG. 1, Paragraph [0096], PSD is capable of determining the orientation of the laser.), and/or determine a second position relationship between the third laser and a second object to be measured (FIG. 1, Paragraph [0096], PSD is capable of determining the orientation of the laser.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Hasegawa, with the orientation monitoring and correcting module taught by Böckem et al. The reasoning for this is that if the lasers aren’t hitting their desired targets (for instance, two perpendicular walls) at a perpendicular angle, then it is likely measuring the distance on a slant and returning incorrect numbers. Thus, by having a method to sense and correct the alignment of the laser to ensure it is perpendicular, then it would predictably lead to more accurate measurement results.

Regarding claim 8 Hasegawa, modified in view of Böckem et al., teaches the laser positioning apparatus according to claim 7, further comprising: 
a direction adjusting module configured to adjust the laser positioning apparatus according to the first or the second position relationship (Böckem et al., FIG. 1, Paragraphs [0008] and [0096], PSD allows the device to readjust the laser based on the detected orientation. Paragraph [0008] suggests methods to accomplish this.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 20160274035 A1), modified in view of Giger (US 20150309174 A1).

Regarding claim 9 Hasegawa teaches the laser positioning apparatus according to claim 1.

Hasegawa fails to teach, but Giger does teach a control module configured to control the laser positioning apparatus according to the first or the second position relationship (FIG. 2, control unit 27, Paragraph [0110]. Bases part of control functionality on measured distance.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Hasegawa, with the control system taught by Giger. The reasoning for this is that having a control unit that accounts for the devices position in relation to the measured objects allows for some degree of automation of the laser apparatuses functioning, particularly for elements that might require more speed or precision then a human user could provide, such as fine-tuning laser power and wavelength for particular target types and distances. This predictably allows for a greater ease of use with the device when measuring objects.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 20160274035 A1), modified in view of Eisele et al. (US 20140071433 A1).

Regarding claim 14 Hasegawa teaches the laser positioning apparatus according to claim 1.

Hasegawa fails to teach, but Eisele et al. does teach wherein the laser direction adjusting module pivots about a pivot end while switching from the first position to the second position (FIG. 1, switchable beam deflection 40, Paragraph [0056]. Mirror pivots from a single end.), and the pivot end is separate from the laser emitting module (FIG. 1, switchable beam deflection 40, Paragraph [0056]. Pivot is not attached to the emitting module.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Hasegawa, with the pivot mirror taught by Eisele et al. The reasoning for this is that a pivot mirror has a more basic construction then the rotary mirror taught by Hasegawa, as it doesn’t require any components for a base. This predictably would make the pivot mirror easier to produce.

Regarding claim 16 Hasegawa, modified in view of Eisele et al., teaches the laser positioning apparatus according to claim 14, wherein the laser direction adjusting module includes a distal end opposing the pivot end with an arm in between (Eisele et al., FIG. 1, switchable beam deflection 40, Paragraph [0056]. Mirror has a distal end opposing its pivot end, with the mirror in between.), and while the laser direction adjusting module is at the first position, the distal end is closer to the laser emitting module than the pivot end along the second direction (Eisele et al., FIG. 1, switchable beam deflection 40, Paragraph [0056]. The distal end is closer to the laser emitter in either position it is illustrated in.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 20160274035 A1), modified in view of Frederiksen et al. (US 20180106901 A1).

Regarding claim 19 Hasegawa teaches the laser positioning apparatus according to claim 1.

Hasegawa fails to teach, but Frederiksen et al. does teach a first receiving objective lens configured to process a laser returned from a first object upon receipt of the second laser by the first object (FIG. 5, optical lens 107a, Paragraph [0050]. This lens is able to receive light returning along axis 108a. This returning light would have to have been reflected off of an object.), and a first receiver configured to receive the laser processed by the first receiving objective lens (FIG. 5, combination 204a, Paragraph [0051]. The combination includes a receiver that is able to receive light passing through lens 107a.); and
	a second receiving objective lens configured to process a laser returned from a second object upon receipt of the third laser by the first object (FIG. 5, optical lens 107b, Paragraph [0050]. This lens is able to receive light returning along axis 108b, perpendicular to the other reception direction. This returning light would have to have been reflected off of an object.), and a second receiver configured to receive the laser processed by the second receiving objective lens (FIG. 5, combination 204b, Paragraph [0051]. The combination includes a receiver that is able to receive light passing through lens 107b.), wherein the first receiver is positioned closer to the laser direction adjusting module than the first receiving objective lens along the first direction (FIG. 5, optical lens 107a, beam splitter 201, and combination 204a, Paragraph [0051]. The receiver is closer to the beam splitter, which acts as the direction adjusting module for this invention, then it is to the optical lens.), and wherein the second receiver is positioned closer to the laser direction adjusting module than the second receiving objective lens along the second direction (FIG. 5, optical lens 107b, beam splitter 201, and combination 204b, Paragraph [0051]. The receiver is closer to the beam splitter, which acts as the direction adjusting module for this invention, then it is to the optical lens.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the laser positioning apparatus taught by Hasegawa, with the reception system taught by Frederiksen et al. The reasoning for this is that using dedicated reception optics and receivers for each direction prevents any potential issues where a measurement is attributed to the wrong direction, such as a faulty reading from an angle sensor associated with the mirror unit, as each reception unit is only capable of receiving from a single direction. This will predictably cut down on potential mismeasurements, and ensure more accurate measurements.

Allowable Subject Matter
Claims 15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate or make obvious a pivot mirror that changes between two different positions that are greater than 90 degrees apart, or one where the pivot end is closer to the emitter then the distal end in any position.  Particular pieces of prior art cited above and in the previous action may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645           

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645